
	
		II
		111th CONGRESS
		1st Session
		S. 1604
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 6, 2009
			Ms. Klobuchar (for
			 herself and Ms. Mikulski) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to provide an income tax credit for eldercare expenses.
	
	
		1.Short titleThis Act may be cited as the
			 Americans Giving care to Elders (AGE)
			 Act of 2009.
		2.Credit for eldercare expenses
			(a)In generalSubpart A of part IV of subchapter A of
			 chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after
			 section 25D the following new section:
				
					25E.Expenses for eldercare
						(a)Allowance of credit
							(1)In generalIn the case of an individual for which
				there are 1 or more qualifying individuals (as defined in subsection (b)(1))
				with respect to such individual, there shall be allowed as a credit against the
				tax imposed by this chapter for the taxable year an amount equal to the
				applicable percentage of the eldercare expenses (as defined in subsection
				(b)(2)) paid by such individual during the taxable year.
							(2)Applicable percentage definedFor purposes of paragraph (1), the term
				applicable percentage means 20 percent reduced (but not below
				zero) by 1 percentage point for each $4,000 (or fraction thereof) by which the
				taxpayer's adjusted gross income for the taxable year exceeds $120,000.
							(b)Definitions of qualifying individual and
				eldercare expensesFor
				purposes of this section—
							(1)Qualifying individualThe term qualifying individual
				means the father or mother of the taxpayer or an ancestor of such father or
				mother, who requires assistance with activities of daily living.
							(2)Eldercare expenses
								(A)In generalThe term eldercare expenses
				means amounts paid for expenses for the care of a qualifying individual.
								(B)Care centersEldercare expenses described in
				subparagraph (A) which are incurred for services provided outside the
				taxpayer's household by a care center (as defined in subparagraph (C)) shall be
				taken into account only if such center complies with all applicable laws and
				regulations of a State or unit of local government.
								(C)Care center definedFor purposes of this paragraph, the term
				care center means any facility which—
									(i)provides care for more than six
				individuals, and
									(ii)receives a fee, payment, or grant for
				providing services for any of the individuals (regardless of whether such
				facility is operated for profit).
									(c)Dollar limit on amount creditable
							(1)In generalThe amount of the eldercare expenses
				incurred during any taxable year which may be taken into account under
				subsection (a) shall not exceed $6,000.
							(2)Coordination with dependent care assistance
				exclusionThe dollar amount
				in paragraph (1) shall be reduced by the aggregate amount excluded from gross
				income under section 129 for the taxable year.
							(d)Special rulesFor purposes of this section—
							(1)Payments to related
				individualsNo credit shall
				be allowed under subsection (a) for any amount paid to an individual—
								(A)with respect to whom, for the taxable year,
				a deduction under section 151(c) (relating to deduction for personal exemptions
				for dependents) is allowable either to the taxpayer or his spouse, or
								(B)who is a child of the taxpayer (within the
				meaning of section 152(f)(1)) who has not attained the age of 19 at the close
				of the taxable year.
								For purposes of this paragraph, the
				term taxable year means the taxable year of the taxpayer in which
				the service is performed.(2)Identifying information required with
				respect to service providerNo credit shall be allowed under subsection
				(a) for any amount paid to any person unless—
								(A)the name, address, and taxpayer
				identification number of such person are included on the return claiming the
				credit, or
								(B)if such person is an organization described
				in section 501(c)(3) and exempt from tax under section 501(a), the name and
				address of such person are included on the return claiming the credit.
								In the case of a failure to provide
				the information required under the preceding sentence, the preceding sentence
				shall not apply if it is shown that the taxpayer exercised due diligence in
				attempting to provide the information so required.(3)Identifying information required with
				respect to qualifying individualsNo credit shall be allowed under subsection
				(a) with respect to any qualifying individual unless the taxpayer
				identification number of such individual is included on the return claiming the
				credit.
							(4)Married couples must file joint
				returnRules similar to the
				rules of paragraphs (2) and (3) of section 21(e) shall apply.
							(e)Denial of double benefitNo credit shall be allowed under subsection
				(a) for any amount with respect to which a credit is allowed under section
				21.
						(f)RegulationsThe Secretary shall prescribe such
				regulations as may be necessary to carry out the purposes of this
				section.
						.
			(b)Clerical amendmentThe table of sections for subpart A of part
			 IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by inserting after the item relating to section 25D the following new
			 item:
				
					Sec. 25E. Expenses for
				eldercare..
				
			(c)Conforming amendments
				(1)Section 213(e) of the Internal Revenue Code
			 of 1986 (relating to exclusion of amounts allowed for care of certain
			 dependents) is amended—
					(A)by inserting or section 25E
			 after section 21, and
					(B)by inserting and elders after
			 certain
			 dependents in the heading.
					(2)Section 6213(g)(2) of such Code (relating
			 to mathematical or clerical error) is amended—
					(A)by inserting , section 25E (relating
			 to expenses for care of elders), after (relating to expenses for
			 household and dependent care services necessary for gainful employment)
			 in subparagraph (H), and
					(B)by inserting 25E, after
			 24, in subparagraph (L).
					(d)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			3.Extension and increase in funding for the
			 National Family Caregiver Support ProgramSection 303(e)(2) of the Older Americans Act
			 of 1965 (42 U.S.C. 3023(e)(2)) is amended by striking $180,000,000 for
			 fiscal year 2010 and all that follows through for fiscal year
			 2011 and inserting $250,000,000 for each of fiscal years 2010,
			 2011, 2012, and 2013..
		4.National Resource Center on Family
			 Caregiving
			(a)In generalPart A of title IV of the Older Americans
			 Act of 1965 (42 U.S.C. 3032 et seq.) is amended by adding at the end the
			 following:
				
					423.National resource center on family
				caregiving
						(a)DefinitionsIn this section:
							(1)Public or private nonprofit
				entityThe term public
				or private nonprofit entity means—
								(A)a State, a political subdivision of a
				State, or an agency or instrumentality of such a State or political
				subdivision; or
								(B)a nonprofit entity that is described in
				section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation
				under section 501(a) of such Code.
								(2)StateThe term State means 1 of the
				50 States.
							(b)EstablishmentThe Secretary of Health and Human Services
				shall award a grant to or enter into a cooperative agreement with a public or
				private nonprofit entity to establish a National Resource Center on Family
				Caregiving (referred to in this section as the Center).
						(c)Purposes of National Resource
				CenterThe Center
				shall—
							(1)identify, develop, and disseminate
				information on best practices for and evidence-based models of family caregiver
				support programs;
							(2)provide timely information on policy and
				program updates relating to family caregivers;
							(3)partner with related organizations to
				disseminate practical strategies and tools to support families in their
				caregiving roles;
							(4)convene educational programs and web-based
				seminars on family caregiver issues and program development; and
							(5)provide a comprehensive Internet website
				with a national searchable database on family caregiver programs and resources
				in the States.
							(d)AuthorizationThere is authorized to be appropriated to
				carry out this section $12,000,000 for the period of fiscal years 2010 through
				2013.
						.
			(b)Technical amendments
				(1)Section 431(a) of such Act (42 U.S.C.
			 3033(a)) is amended by striking or contract the first place it
			 appears and inserting or contract (including a cooperative
			 agreement).
				(2)Section 432(a) of such Act (42 U.S.C.
			 3033a(a)) is amended by striking and contracts and inserting
			 and contracts (including cooperative agreements).
				
